Paul Ward, Associate Justice, dissenting. I submit that the majority is wrong in holding this case is controlled by the Little Rock Furniture Mfg. Co. case [227 Ark. 288, 298 S. W. 2d 56]. Such a conclusion evades the real issue presented in the case under consideration; i.e. did appellees leave their employment voluntarily? A summary of the material facts and issues in the two cases will show the distinction. In the Furniture case it was conceded that there was a labor dispute preceding the strike. The opinion states: ‘ ‘ The strike was called by the Labor Union in an effort to obtain certain desired economic benefits.” The gist of the holding is this: £ £ the claimants were disqualified under sub-division (d) of Ark. Stats. § 81-1106.” That sub-division says £ £ an individual shall be disqualified for benefits . . . for any week with respect to which it is found his unemployment is due to a stoppage of work which exists because of a labor dispute at the factory ...” (emphasis supplied). The opinion then proceeds to hold that since the employees were disqualified under (d) they could not also be disqualified under (a) because ££each sub-division [in § 81-1106] is mutually exclusive.” The opinion did not discuss the facts or circumstances under which an employee might be disqualified for 10 weeks under § 81-1106(a). This sub-section says an employee must wait 10 weeks [after applying for work] before he can draw compensation “if he voluntarily and luithout good cause connected with the ivorh”, leaves his employment. The case under consideration is entirely different. Rainfair’s contentions at all times have been: 1. Appellees were disqualified under subsection (a) because, 2. they left their work voluntarily and without good cause connected with their work. 1. If the majority opinion is right in holding, based on the Furniture case, that appellees cannot be disqualified for 10 weeks under (a) simply because they actually went out on strike, without attempting to show [as it does not] there was ££a stoppage of work which existed because of a labor dispute at the factory”, then the section just quoted has no meaning or significance. The result of the majority opinion would be to hold that any strike, whether it ££exists because of a labor dispute” or not, can be successfully relied on to avoid the penalty provided in sub-section (a). That just does not appear to be a reasonable interpretation of the statutes. 2. If I thought the facts in the case under consideration showed a bona fide “labor dispute” I would concur in the majority opinion instead of dissenting, but I do not think so. This vital point was apparently deemed unimportant to the majority because it was not developed. I shall only summarily give my conclusions of what I think the evidence shows. None of the employees had any complaint about wages, working hours, or working conditions as a basis for striking. Some of them didn’t even know why they struck, and didn’t know they were going to strike until they were told to do so. The Company’s manager didn’t know they were going to strike until after it was in effect. The nearest thing approaching a reason for the Union Officers to call the strike was their contention that the Company would not recognize the Union as a bargaining agent. The matter was mentioned about a month before the strike. But, as it appeared at the time and as it was proven later, the Union did not have a majority of the employees, and had no right to be recognized. The management told the Union Officers he would give the recognition when he was furnished with evidence of the required number. This certainly showed the Company’s willingness to co-operate. Moreover the Union Officers well knew the law provided a way by which they could determine the extent of their membership— it was also pointed out to them by the manager — -but they chose not to pursue that course. Looking at the situation in its entirety, as it is disclosed by the record, in a common sense and impartial manner, I cannot believe the strike was called in good faith “because of a labor dispute at the factory.” I have used the term “good faith” advisedly because I believe it is the only basis on which Labor and Management can successfully and peaceably operate for the mutual benefit of both.